
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 277
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Mr. Carson of Indiana
			 (for himself, Mr. Donnelly of Indiana,
			 Ms. Kaptur,
			 Mr. Bucshon,
			 Mr. Pence,
			 Mr. Rokita,
			 Mr. Visclosky,
			 Mr. Burton of Indiana, and
			 Mr. Young of Indiana) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  inaugural Indianapolis 500 held at Indianapolis Motor Speedway in
		  1911.
	
	
		Whereas the Indianapolis 500, the largest single-day
			 spectator sporting event in the world, has taken place on Memorial Day weekend
			 every year since 1911 except during the United States involvement in world
			 wars, from 1917 to 1918 and 1942 to 1945;
		Whereas the Indianapolis Motor Speedway is the world's
			 largest spectator sporting facility, with more than 250,000 permanent
			 seats;
		Whereas the Indianapolis Motor Speedway was a pioneer in
			 introducing seating areas specifically for people with disabilities;
		Whereas in 1987, the Indianapolis Motor Speedway was
			 officially listed on the United States National Park Service’s list of National
			 Historic Landmarks as the oldest continuously operated automobile race course
			 in the world;
		Whereas founders Carl G. Fisher, Arthur C. Newby, Frank H.
			 Wheeler, and James A. Allison pooled their resources in early 1909 to build the
			 Indianapolis Motor Speedway on a site 5 miles northwest of downtown
			 Indianapolis to provide an automobile testing ground to support Indiana's
			 growing automotive industry;
		Whereas the first motorized races, using motorcycles, took
			 place August 14, 1909, on the recently completed 2.5-mile oval, which had a
			 racing surface composed of crushed stone and tar;
		Whereas a series of automobile races at the Indianapolis
			 Motor Speedway, the first four-wheeled races at the facility, took place August
			 19, 1909;
		Whereas in a span of 63 days in late 1909, 3,200,000
			 paving bricks, each weighing 9.5 pounds, were laid on top of the crushed rock
			 and tar surface to upgrade the Speedway and leading to the facility's popular
			 nickname, The Brickyard;
		Whereas a 3-foot horizontal strip of that original brick
			 still is exposed at the start-finish line, known as the Yard of
			 Bricks;
		Whereas the first Indianapolis 500 Mile Race took place
			 May 30, 1911, and was won by Ray Harroun at an average speed of 74.602
			 mph;
		Whereas Harroun's Marmon Wasp race car was
			 the first automobile to use a rearview mirror, one of countless firsts in
			 automotive technology and safety devised or developed at the Speedway through
			 the years, including the first use of a Pace Car (1911), the first use of
			 four-wheel hydraulic brakes (1921), the first installation of color warning
			 lights (1935), the first mandatory use of helmets (1935), and the first use of
			 crash-data recorders (1993) and the SAFER Barrier (2002), an energy-absorbing
			 barrier affixed to concrete walls that has become the standard at all major
			 United States oval tracks;
		Whereas Janet Guthrie became the first woman to compete in
			 the Indianapolis 500 in 1977, making IndyCar racing the first and only major
			 sport where men and women compete according to the same rules, against each
			 other;
		Whereas Willy T. Ribbs became the first African-American
			 driver to compete at the Indianapolis 500 in 1991, the first of several
			 African-Americans to compete in IndyCar racing;
		Whereas in 2005, Danica Patrick became the first female
			 driver to lead the Indianapolis 500 Mile Race when she acquired the lead near
			 the 140-mile mark;
		Whereas in 2009, Helio Castroneves became a three-time
			 winner of the 500 Mile Race and Danica Patrick finished in third place, the
			 best finish ever by a woman in the race;
		Whereas 8 drivers have won the Indianapolis 500 on their
			 first attempt, Ray Harroun (1911, inaugural race), Jules Goux (1913), Rene
			 Thomas (1914), Frank Lockhart (1926), George Souders (1927), Graham Hill
			 (1966), Juan Pablo Montoya (2000), and Helio Castroneves (2001);
		Whereas three drivers have won the Indianapolis 500 four
			 times each, A.J. Foyt (1961, 1964, 1967, 1977), Al Unser (1970, 1971, 1978,
			 1987), and Rick Mears (1979, 1984, 1988, 1991);
		Whereas, on May 10, 1999, Arie Luyendyk’s turned a lap of
			 239.260 during practice, making it the fastest unofficial lap ever recorded at
			 the Speedway;
		Whereas since 1956, the winner of the Indianapolis 500 has
			 celebrated by drinking milk in Victory Lane in accordance with a tradition
			 started by three-time Indianapolis 500 winner Louis Meyer;
		Whereas each May since 1981, the Indianapolis Motor
			 Speedway has served as the backdrop for the annual Armed Forces Induction
			 Ceremony, in which Hoosiers who have volunteered to serve the United States in
			 the Armed Forces are administered the oath of enlistment; and
		Whereas the Indianapolis 500 is the premier motorsports
			 event in the world and is a great source of pride to all Hoosiers: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 recognizes the 100th anniversary of the Indianapolis 500.
		
